Citation Nr: 1533363	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran had Philippine Guerilla and Combination Service from April 1945 to May 1946, and served as a Philippine Scout from July 1946 to April 1947.  He died in August 2007.  The appellant is claiming as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In September 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim of service connection for cause of the Veteran's death.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran died in August 2007.  The appellant is seeking service connection for the cause of the Veteran's death.  The death certificate listed cardiorespiratory arrest, metabolic acidosis, and acute myocardial infarction as the causes of death, and listed pneumonia and chronic obstructive pulmonary disease (COPD) as other significant conditions contributing to death.  The Veteran was not service-connected for any disease or disability at the time of his death.  

The appellant contends that service connection for cause of the Veteran's death is warranted because the Veteran had long-standing respiratory issues that began upon his discharge from service.  In support of the appeal, the appellant submitted a June 2008 statement from Dr. S.D., who indicated that "due to [the Veteran's] weak lungs, he had difficulty in breathing that caused high blood pressure and led to a heart attack which is his cause of death."  In a December 2008 joint affidavit, the Veteran's former neighbors indicated that the Veteran experienced severe coughing, pain, and difficulty breathing upon discharge from service, but was unable to receive treatment due to the lack of medical personnel in their remote village.  In addition, the appellant submitted a December 2008 statement from Dr. A.V., who opined that the Veteran's COPD "probably started while in service during the war because of the [Veteran's] complaints of difficulty of breathing and severe cough after he was honorably discharged from service."  

In the September 2014 Remand, the Board determined that the record contained insufficient evidence upon which to adjudicate the appellant's claim.  Specifically, the Board determined that a medical opinion was necessary to discuss the connection, if any, between the primary or underlying causes of the Veteran's death and his service.  The requested VA opinion was obtained in December 2014.  Following review of the evidence of record, the VA examiner opined that it was less likely than not that any of the chronic cardiovascular or pulmonary diseases were incurred in or caused by the Veteran's service.  As rationale, the VA examiner indicated that the Veteran was in the service when he was 23 years old and was not diagnosed with chronic bronchitis and pulmonary tuberculosis (PTB) until 1995, at around age 73, and with ischemic heart disease (IHD) until 2006, at around age 86.  The VA examiner concluded that "since the onset of the PTB, COPD, and IHD were several years from the time that the veteran served in the military, it is less likely than not that the mentioned conditions started in service."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  In the September 2014 Remand, the Board specifically indicated that "the examiner must discuss the submitted lay evidence that the Veteran had exhibited certain respiratory symptomatology after returning from service as well as the medical evidence that includes treatment for COPD in 1990 and a recorded history of symptoms of weak lungs."  The VA examiner indicated that she reviewed the entire record, and she specifically noted some, but not all, of the lay and medical evidence submitted by the appellant.  However, the VA examiner's opinion does not discuss the lay and medical evidence submitted by the appellant as requested by the Board.  Moreover, it appears that the VA examiner did not consider the evidence submitted by the appellant, but instead relied solely on the absence of documented symptoms between service and 1995.  However, an examiner may not ignore lay evidence and base the opinion that there is no relationship to service on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   For these reasons, the Board finds that an addendum medical opinion is needed for the VA examiner to consider and discuss the lay and medical evidence submitted by the appellant.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the case to the VA examiner who provided the December 2014 VA opinion (or a suitable substitute) for an addendum medical opinion to assist in determining the nature and etiology of the cause of the Veteran's death.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon sound medical principles and a review of the relevant evidence of record, including the post-service medical records and lay assertions presented in support of the appellant's claim, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any chronic cardiovascular disease process that was identified as the primary cause of the Veteran's death, or any chronic pulmonary disease that contributed materially in producing or hastening the Veteran's death, had its clinical onset during service or is otherwise etiologically related to the Veteran's service?

For the purpose of rendering the above opinion, the VA examiner must discuss the submitted lay evidence that the Veteran had experienced certain respiratory symptoms following discharge from service, as well as the submitted medical evidence that includes treatment for COPD in 1990 and notation of the Veteran's history of symptoms of weak lungs.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.   

2. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




